Citation Nr: 1638798	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-03 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of anterior cruciate ligament reconstruction of the left knee.

2.  Entitlement to an extraschedular disability rating for bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 10 percent for hypertension.

4.  Entitlement to service connection for a left hip condition, to include as secondary to a left knee disability.

5.  Entitlement to service connection for a right hip condition, to include as secondary to a left knee disability.

6.  Entitlement to service connection for a right knee condition, to include as secondary to a left knee disability.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of those proceedings is of record.

In December 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The issue of entitlement to a higher disability rating for residuals of ACL reconstruction of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the course of the appeal period the Veteran's hypertension has not manifested diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more. 

2.  The Veteran's bilateral hip arthritis and strain was not present during service or for many years thereafter and is not otherwise etiologically related to service or to his service-connected left knee disability. 

3.  The Veteran's degenerative arthritis of the right knee has been related to service by competent medical opinion.

4.  The Veteran's hearing loss symptomatology is contemplated within the applicable rating criteria and his disability picture is not so unusual or exceptional as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2015).

2.  The criteria for service connection for a left hip condition, to include as secondary to a left knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for a right hip condition, to include as secondary to a left knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for arthritis of the right knee have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. (2015).

5.  The criteria for an extraschedular rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the medical and lay evidence in the Veteran's file.  The analysis to follow will focus on what the evidence shows, or fails to show, as to the relevant issues within the claims under appeal and will summarize the evidence as appropriate.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); see also Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).  In making its determinations as a finder of fact, the Board has the responsibility to assess the credibility and probative value of the evidence and to weigh the evidence accordingly.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. § 7104(a).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  When considering whether lay evidence is credible, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

1.  Increased Rating - Hypertension

The Veteran is currently in receipt of a 10 percent disability rating for hypertension under Diagnostic Code 7101.  The Veteran contends that a higher rating is warranted based on his current symptomatology.  Specifically, the Veteran maintains that he is taking 4 different medications for hypertension and that his blood pressure is high even in spite of these medications.

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The appeal period before the Board is from October 2005 the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating disabilities.  38 C.F.R. § 4.14.

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.  

The Veteran underwent a VA examination to assess his hypertension in March 2016 which involved a review of the claims file, an in-person interview, and a physical assessment, including blood pressure testing.  Average blood pressure readings during that examination were 166/84, with no systolic pressure readings over 171 and no diastolic readings over 95.  At the examination the Veteran subjectively reported subjective symptoms including headache, fatigue, shortness of breath, problems with vision, and walking that he believed were due to his high blood pressure.  The examiner opined however that based on available evidence it was unlikely that the Veteran's subjective headaches, fatigue, vision problems, shortness of breath and difficulty in walking were blood pressure related as the Veteran was noted to have other medical issues that are most likely the reason for these reported subjective symptoms including chronic knee, ankle and back pain, a body mass index of 36, allergic rhinitis and diabetes mellitus.  The Board finds this examination to be adequate to evaluate the impact of the Veteran's hypertension on his earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds the VA examiner's opinion to be more probative on the subject of the resulting symptomatology from the Veteran's hypertension than the Veteran's lay opinion.  Moreover, the Veteran does not report that his hypertension has worsened since his most recent VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  A review of the Veteran's treatment records also does not show diastolic pressure readings predominantly over 110 or systolic readings predominantly over 200 during the course of the appeal period.  As such, a schedular rating over 10 percent is not warranted.  38 C.F.R. § 4.104.  The Board notes the Veteran's contention regarding the amount of medication he takes but this is not a consideration within the schedular criteria and does not rise to the level of a factor significantly impacting his employability.  Therefore, the preponderance of the evidence is against a finding that the Veteran's current hypertension warrants higher than a 10 percent disability rating.  38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  Service Connection - Bilateral Hip Condition

The Veteran has been diagnosed with arthritis of both hips and hip strain.  He maintains that this condition is due to his service-connected left knee disability.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established on a secondary basis for a current disability which is proximately due to or the result of a service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse beyond its natural progression by a previously service-connected disability.  38 C.F.R. § 3.310; See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

As noted above, the Veteran has a current diagnosis of bilateral hip arthritis and strain.  

The Veteran's separation examination report noted an October 1994 diagnosis of bursitis pelvic, back and leg area and continuing pain approximately every 3 weeks lasting 2-3 days.

Shortly following separation in August 1995 the Veteran reported groin and pelvis problems, specifically muscle spasms in his left proximal groin near his scrotum that would lock him up so he could not move very well and had difficulty walking.  They reportedly occurred every two to three months and lasted for a day or two.  The examiner noted that the Veteran was previously seen at the Air Force Clinic and diagnosed with muscle spasms and possible arthritis and bursitis.  X-rays apparently were taken but no definitive diagnosis was given.  In between episodes the Veteran reported being perfectly alright with no problem except for some tenderness along the upper thigh near the groin on the left hand side.  On examination the Veteran had a full and complete range of motion of both hips with no particular pain on motion.  There was tenderness present at the symphysis pubis on the left hand side and there was pain upon compression of the symphysis pubis by direct pressure.  No hernia was detected and the Veteran was diagnosed with possible arthritis of the symphysis pubis.

October 2002 hip x-rays showed no arthritis of the pubic symphysis and were otherwise negative for any other significant findings including arthritis.  The Veteran was diagnosed with pubic tenderness of unknown etiology.

In December 2006 the Veteran underwent a VA examination concerning his hips.  He reported constant hip pain since 1979 due to compensating for his left knee injury.  He also reported stiffness and locking that inhibited standing and walking for long periods.  Examination showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement on either side.  X-rays of both hips were normal.  The Veteran was diagnosed with bilateral hip strain.  The examiner opined that it was less likely than not that the Veteran's bilateral hip pain was secondary to his service-connected left ACL injury and repair.  The examiner noted that the degree of apparent decreased range of motion and pain in the identified joints was out of proportion to the clinical appearance and X-ray evaluation of these joints.  

October 2007 CT findings showed some anterior sacroiliac arthropathy present on the right hip but otherwise unremarkable hips.

January 2012 hip x-rays showed mild degenerative changes in both hips.

In September 2012 the Veteran underwent a second VA examination where he Veteran reported that his hips started hurting in 2004.  The Veteran reported that he had been told that he had bilateral hip arthritis "that was secondary to his left knee."  The Veteran complained of continuous pain, and has significant pain behavior and volitional limitation of motion with any attempts to examine his hips or knees.  He was able to sit up, which requires 90 degrees of hip flexion, but he only demonstrated 70 degrees actively on the right, and 30 actively on the left.  He demonstrated internal and external rotation only in the supine position, and is approximately 10 degrees internal rotation and 30 degrees external rotation.  The examiner opined that the Veteran's ranges of motion were not valid because the subjective symptoms were much greater than the objective findings and that the Veteran complained of constant pain out of proportion to other objective portions of the examination.  The examiner opined that the Veteran's hip condition was less likely than not related to his left knee condition and that his physical exam findings were completely out of proportion to the x-ray findings.  The examiner continued that review of the medical literature on the PubMed database does not indicate that problems in one joint can be related to problems in another joint in the absence of a generalized inflammatory condition such as gout, spondyloarthropathy, or rheumatoid arthritis and that there was no such diagnosis in this case.  

At a March 2016 VA examination the Veteran reported that he noticed hip pain that manifested suddenly since approximately 2010 while working.  He reported current pain that contributes to difficulty standing, walking and sitting.  The examiner opined that the Veteran's bilateral hip condition was not directly related to service nor was it related to his service-connected knee disability.  The examiner stated that the Veteran's bilateral hip condition is related only to the degenerative joint disease for those joints and not the Veteran's left knee degenerative joint disease.  The examiner further opined that there was no aggravation of the Veteran's hip condition by his knee disability as there was no nexus between the two conditions and because there was no medical evidence sufficient to make a determination of the baseline severity of the Veteran's bilateral hip condition.  

The Board finds this examination to be in line with the previous VA examinations which, taken together, are more than adequate to decide the instant claim because the examiners based their submitted opinions upon consideration of the Veteran's prior medical history, described the claimed disability in sufficient detail so that the Board's evaluation will be fully informed, and supported the given conclusions with analyses that the Board could consider and weigh.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of arthritis.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his bilateral hip arthritis to his left knee condition, he is not considered medically qualified to address such a complex question.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  When a chronic disease identity is established during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes and there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Where the condition is not identified during service but the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d 1338, (Fed. Cir. 2013) (the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.
Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases", such as arthritis, manifest to a compensable degree within a year of separation, the disease shall be presumed to have been incurred during service, even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree and sufficient observation to establish chronicity during that time.  Id.  However, if the condition noted during service is not among those identified as presumptively chronic, then a showing of "continuity of symptoms" after service is generally required for service connection.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

Here, the Veteran has given multiple conflicting statements about the onset of his bilateral hip pain and the record does not show a confirmed diagnosis or hip arthritis prior to 2012 or possible 2007 for the right hip, despite multiple x-ray reports over the years between separation and the time the claim was filed.  As such, the criteria for service connection for bilateral hip arthritis as a chronic condition have not been met.  38 C.F.R. §§ 3.307, 3.309.  

The medical evidence of record does not indicate that the Veteran's bilateral hip condition is resultant from service or from his service-connected left knee disability nor has it been demonstrably aggravated by such condition.  In light of a lack of medical evidence or opinion to the contrary, the preponderance of the evidence is against a finding that the Veteran's current bilateral hip condition is related to service or to a service-connected disability.  Accordingly, service connection is denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310; See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

3.  Service Connection - Right Knee Condition

The Veteran has been diagnosed with arthritis of the right knee.  He maintains that the condition is either due to his service or to his service-connected left knee disability.  

As stated above, service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  

September 1988 service treatment records show treatment for an acute right knee sprain and an x-ray report from the same month shows a right patella transversal fracture with displacement of fragments.

At a March 2016 examination the examiner confirmed the Veteran's diagnosis of right knee arthritis and strain and noted the Veteran's in-service right knee injury.  The examiner opined that appears that Veteran's current right knee condition (right knee degenerative joint disease and right knee strain) were incurred while in service.  Therefore, resolving all doubt in the Veteran's favor, service connection for right knee arthritis is granted.  38 C.F.R. §§ 3.102, 3.303.

4.  Extraschedular consideration - Bilateral Hearing Loss 

The Veteran is currently in receipt of a noncompensable rating (0 percent) for bilateral hearing loss and has reported that he cannot hear conversations and that it leads to difficulty communicating and that he may need hearing aids

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptomatology of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Furthermore, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

The Board finds that neither the first nor second Thun element is satisfied here. 
At his most recent VA audio examination in July 2015 the Veteran reported that speech sounds muffled and that he has difficulty understanding his clients at work, often asking them to repeat themselves. Additionally, he says that his wife is difficult to understand at home and that the family often says the television is too loud.  However, difficulty hearing, whether it be conversations, over the phone or the television, is contemplated in the definition of hearing impairment and is inherently part of the schedular rating criteria.  The Veteran does not suggest problems which would not be the same for any similarly situated person with such impairment and his overall disability picture is therefore not so unusual as to warrant referral for extraschedular consideration.  Thun, 22 Vet.App. at 115.  Moreover, the Veteran is currently employed full time and the record does not indicate that he has had marked interference with his employment or frequent periods of hospitalization due to his hearing loss. Thus, even if his disability picture was exceptional or unusual, referral for extraschedular consideration would still not be warranted.  38 C.F.R. § 3.321(b)(1). 


ORDER

A disability rating in excess of 10 percent for hypertension is denied.

Service connection for a left hip condition, to include as secondary to a left knee disability, is denied.

Service connection for a right hip condition, to include as secondary to a left knee disability, is denied

Service connection for right knee arthritis is granted.

An extraschedular rating for bilateral hearing loss is denied.


REMAND

The Veteran underwent VA examinations for his left knee condition in March 2016 in accordance with the Board's previous remand instructions.  During the intervening time however, the Court of Appeals for Veterans' Claims (CAVC) has held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, No. 13-3238, 2016 WL 3591858 at 8 (Vet. App. July 5, 2016).  The CAVC also stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at *9.  Thus, a remand is required for a new examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate).

Accordingly, the case is REMANDED for the following action:

1.  Associating any pertinent, outstanding records with the claim folder

2.  Schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his left knee disability.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

3.  Then readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


